STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

BROWN & ROOT INDUSTRIAL NO. 2022 CW 1162
SERVICES, LLC

VERSUS

ANTHONY E. FARRIS, JR., DECEMBER 1, 2022
KEVIN D. STEED, AND FIDES

CONSULTING, LLC

 

In Re: Brown & Root Industrial Services, LLC, applying for
supervisory writs, 19th Judicial District Court,
Parish of East Baton Rouge, No. 705222.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT GRANTED. The trial court’s September 13, 2022 judgment
sustaining the exceptions of no cause of action filed by
defendants, Anthony E. Farris, Jr., Kevin D. Steed, Jaeson M.
Brown, Jeffrey M. Hebert, Robert A. Huval, Mitchell L. Morgan,
David E. Sterken, and Fides Consulting, LLC (collectively
“Defendants”), and dismissing with prejudice Brown & Root
Industrial Services, LLC’s and BRIS Engineering, LLC’s claims
for violation of the Louisiana Uniform Trade Secrets Act
(“LUTSA”), Louisiana Unfair Trade Practices Act (“LUTPA’”), and
breach of fiduciary duty against Kevin Steed is reversed. A
partial exception of no cause of action results in an
impermissible partial judgment. See State, by and through
Caldwell v. Astra Zeneca AB, 2016-1073 (La. App. Ist Cir.
4/11/18), 249 So.3d 38, 43 (en banc), writs denied, 2018-00766,
2018-0758 (La. 9/21/18), 252 So.3d 899, 904. If there are two or
more items of damages or theories of recovery that arise from
the operative facts of a single transaction or occurrence, a
partial judgment on an exception of no cause of action should
not be rendered to dismiss one item of damages or theory of
recovery. See Everything on Wheels Subaru, Inc. v. Subaru
South, Inc., 616 So.2d 1234, 1239 (La. 1993); Expert Riser
Solutions, LLC v. Techcrane International, LLC, 2018-0612 (La.
App. lst Cir. 12/28/18), 270 So.3d 655, 663. Accordingly, the
writ is granted and the Defendants’ Peremptory Exceptions of No
Cause of Action as to plaintiffs’ claims under LUTSA, LUTPA, and
breach of fiduciary duty are denied.

VGW

JMG
EW

COURT OF APPEAL, FIRST CIRCUIT

A.D

DEPUTY CLERK OF COURT
FOR THE COURT